Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed December 15, 2021 is acknowledged.  Claims 1-22, 25 are cancelled. Claims 23-24, 26, 30-35 and 37-38 are amended. Claims 23-24 and 26-42 are pending in this application and under examination in this office action.
4.	Applicant’s arguments filed on December 15, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5. 	The rejection of claims 23-42 under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Muir (clinical Trial No. NCT02117635, published April 17, 2014, cited previously) as evidenced by Sinden et al. (US7416888, issued Aug 26, 2008, cited previously) and Meyer et al. (Stroke, 2002; 33:1261-1266, cited previously) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 25.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 15, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. the rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5 of the response, Applicant request the rejection be heled in abeyance until allowance in indicated. 
Applicant’s arguments have been fully considered but they are not found persuasive. The rejection is maintained of record until the biological material of CTX0E03 cells having ECACC Accession No. 04091601 satisfies the biological deposit rules. See MPEP §2400-MPEP §2411.05 and 37 C.F.R. § 1.809(d).


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-24 and 26-42 are rejected under 35 U.S.C. 103 as obvious over Muir (clinical Trial No. NCT02117635, published April 17, 2014, cited previously) in view of Sinden et al. (US7416888, issued Aug 26, 2008, cited previously), Wechsler et al. (Stroke, 18 Apr 2018;49:1066-1074. doi.org/10.1161/STROKEAHA.117.018290), Meyer et al. (Stroke, 2002; 33:1261-1266, cited previously) and Lyden et al. (Stroke 2001; 32:1310-1317). The reference of Wechsler is necessitated by Applicant’s amendment. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 23-24 and 26-42 as amended are drawn to a method comprising i. selecting a patient having suffered an ischemic stroke having a modified NIHSS Motor Arm Score of 2; ii. administering an amount of neural stem cells to the patient; and iii. improving the motor function of the patient within 3 months by increasing the total ARAT score of the patient, reducing the mRS (modified Rankin Scale) categorization of the patient by at least one category or a combination thereof. 

On p. 5-9 of the response, Applicant argues that Muir does not teach improving the outcome within 3 months because Muir called for evaluating and measuring the improvement 6 months after injection, Sinden related to cell lines having ECACC Accession Nos.04091601, 04110301 and 04092302 and Meyer describes the reliability and continued validity in modified version of NIHSS. Applicant argues that Muir described an uncertain future study and cannot render the claimed method obvious and a skilled artisan cannot perform the claimed method in amended claims because Muir did not teach improving motor function within three months or an mRS categorization of 3 or 4 or increasing the ARAT test #2 within 3 months or administering neural stem cells to patients between 3-6 months after ischemic stroke. Applicant further argues that Sinden and Meyer did not remedy the deficiencies of Muir. Applicant further cites CFAD v. Biogen, Los Angeles Biomed. Res. Inst. at Harbor-UCLA Med. Ctr. v. Eli Lily & Co. in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. Muir (NCT02117635) teaches a method of treating ischemic stroke or ischemic middle cerebral artery (MCA) stroke based on modified NIHSS Motor Arm Score of 2 (p. 3-4; in particular) comprising: 1. selecting eligible patients based on a modified NIH Score Scale (NIHSS) Motor Arm Score of 2 for the affected arm; 2. administering to the patients a pharmaceutical composition CTX DP or CTX0E03 DP, which comprises the claimed neural stem cells including CTX0E03 cells from a cell line having ECACC Accession No.04091601, which is related to the limitation recited in instant claim 23 (see p. 3-5 & 7-8).
Muir teaches that in stage 1, a dose of 20 million cells (20x106) of CTX DP or /CTX0E03 DP will be given to patients with ischemic stroke and modified NIHSS Motor Arm Score of 2 by stereotaxic intra striatal injection ipsilateral to the location of MCA ischemic stroke and if the patients satisfy the primary response criterion of 6 months after treatment with CTX DP/CTX0E03 DP, the study will progress to stage2. Muir teaches administering a single dose of CTX cells 2-3 months post-ischemic stroke with follow-up over 12 months (p. 4), which relates to the limitations “administering of the neural stem cells occurs with 12 months after ischemic stroke” in claim 34 and “administering of the neural stem cells occurs within 3-6 months after ischemic stroke” recited in claim 35.
Muir teaches that patients with a first stroke within the past 4 weeks satisfying the modified NIHSS Motor Arm Score of 2 or 3 and clinical diagnosis of stroke confirmed by physician using neuro-imaging (computer tomography or MRI) A score of 0 or 1 for test 2 of the ART will be treated with a single dose (20x106)) of CTX cells by intracranial administration via stereotaxic neurosurgery and patients will be followed for 12 months post-implantation using ARAT, NIHSS, BI and RFA (p. 3-5 and p. 7-8), which includes selecting step based on the recited criteria and administering step recited in claim 23. Muir also teaches that the patient has an ARAT#2 test score of 0 or 1 prior to administering as in claim 28 (see p.4) and that the administering comprises stereotaxic implantation of the neural stem cells into the brain of the patient as in claim 36 (p.4-5), and meets the limitation “administering …occurs within 12 months after ischemic stroke” in claim 34. Muir also teaches that 20 million (20x106) cells are administered in the single dose as in claims 24 and 38 (p.4-5), which is within the range of 16-28x106, and thus also meets the limitation “in the single dose of between 16x106 and 28x106” as in claim 37 (see p. 4-5). 
ii. The limitations “improving the motor function within 3 months…..” recited in claim 23, “wherein the improving …further comprises reducing the mRS categorization…within one month” in claim 26, “wherein the motor function remains 12 months after administration of neural stem cells” as in claim 29, “wherein the improving…comprises increasing the total ARAT score…by at least six points” in claim 30, “wherein the improving…comprises reducing the mRS categorization….within 12 months” in claim 31, “wherein the improving…comprises increasing the ARAT Test #2 score….by at least two points” in claim 32, and “wherein the increasing of the ARAT Test #2…within 3 months” in claim 33 are inherent results of administration of the claimed neural stem cells. The limitations are also in a wherein clause to simply express the intended results of administration of the claimed neural stem cells. Note that
“In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby' clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ”. See MPEP § 2111.04.

iii. There is no structural difference between the claimed neural stem cells including CTX0E03 cells and the prior art in order to patentably distinguish the claimed invention from the prior art. The neural stem cells including CTX0E03 cells from the cell line having ECACC Accession No.04091601 taught by Muir are identical to the claimed neural stem cells including CTX0E03 cells from the cell line having ECACC Accession No.04091601 recited in instant claims. The CTX0E03 cells in the pharmaceutical composition CTX DP or CTX0E03 DP are CTX0E03 cells from a cell line having ECACC Accession No.04091601 as in claims 41-42 as evidenced by Sinden et al. (US7416888, see abstract; col. 4, line 48-51; col. 5, line 60-62, table; col. 7, line 39 to col. 9, line 45; col. 14, line 11-58, col. 24, claim 1). Thus, the neural stem cells, CTX0E03 cells, taught by Muir are from the cell line having ECACC Accession No.04091601 as in claims 16, conditionally immortalized and mediated by C-MycER as in claims 39-42 as evidenced by Sinden et al. (US7416888, see abstract; col. 5, line 60-62, table; col. 6, lines 1-col.7, line 48, in particular). 
The method disclosed by Muir encompass using the same material (i.e. a pharmaceutical composition CTX DP or CTX0E03 DP, which comprises the claimed neural stem cells including CTX0E03 cells from a cell line having ECACC Accession No.04091601) at the same single dose of 20 million cells, the same active step (administering to the patient by intracranial administration via stereotaxic neurosurgery) in the same patient population (i.e. ischemic stroke) as those recited in instant claims. If the claimed method using the same material of neural stem cells at the same dose and the same active step in the same patient population can improve motor function based on different tests and categorization as recited in claims 23, 26, 30-33, the method of Muir using the same material at the same dose and the same active step in the same patient population can achieve the same results within the same timeframes and improve the motor function with the same features as in claims 23, 26-33.  
iv. Even if Muir and Sinden do not teach improving the motor function in three months as in claim 23, or the detailed evaluations of motor function improved described by Muir were not exactly identical to the limitations as recited in claim 26-33, these limitations recited in claims 26-32 for evaluating the treatment of stroke in a clinical trial is known in the art as taught by Wechsler et al. (p.1069, 2nd col.; p. 1070, 2nd col.), Meyer et al. (see p. 1261-1266) and Lyden et al. (p.1312-1314). Even if Muir and Sinden do not teach “administering of the neural stem cells occurs with 12 months after ischemic stroke” in claim 34 or “administering of the neural stem cells occurs within 3-6 months after ischemic stroke” recited in claim 35, Wechsler teaches these limitations and provide motivation and an expectation of success because Wechsler teaches functional recovery plateaus 3 to 6 months after stroke onset and clinical improvement showed in 1 month increasing 6 months and maintaining improvement at 12 months after treatment in patients treated with SB628 cells  6-60 months after stroke onset or CTX cells 6-60months, 2-12 months or 6 months after stroke onset, and Meyer and Lyden teach that NIHSS has very good sensitivity and accuracy in predicting clinical results at 3 months and also teach evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS), which including evaluations of motor function improved recited in claim 26-33.  
In particular, Wechsler teaches that functional recovery plateaus 3 to 6 months after stroke onset and chronic stroke is defined as 6 months to years after onset (abstract). Wechsler also teaches that in the SanBio study (NCT01287936), patients treated with stereostatic implantation of 2.5, 5 or 10 million SB623 cells: BMSCs or neuronal precursor 6 to 60 months after stroke onset and followed for 12 months and clinical improvement was observed beginning at 1 month increasing 6 months and maintaining improvement at 12 months after treatment (p.1069, 2nd col.). Wechsler teaches in the PRSCES 1 study (NCT01151124), patients 6-60 months after stroke onset were treated 2-20million CTX cells and clinical improvement occurred within 1 months and maintained at 2 years and in the PRSCES 2 study (NCT02117635), patients 2-12 months after stroke onset were treated 20million CTX cells and in PRSCES 3 study, patients 6 months after stroke onset were treated 20million CTX cells (p.1069, 2nd col.; p. 1070, 2nd col.).
Meyer teaches that NIHSS has very good sensitivity and accuracy in predicting clinical results at 3 months and evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS), which including evaluations of motor function improved recited in claim 26-33 as evidenced by Lyden et al. (p.1312-1314). 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Wechsler, Meyer and Lyden with the teachings of Muir and Sinden to evaluate and see the motor functional improvement within three months in the method of Muir in view of the teachings of Wechsler, Meyer and Lyden with an expectation of success because Muir and Sinden teach a method of treating ischemic stroke or ischemic middle cerebral artery (MCA) stroke based on modified NIHSS Motor Arm Score of 2 (p. 3-4; in particular) comprising: 1. selecting eligible patients based on a modified NIH Score Scale (NIHSS) Motor Arm Score of 2 for the affected arm; 2. administering to the patients a pharmaceutical composition CTX DP or CTX0E03 DP, which comprises the claimed neural stem cells including CTX0E03 cells from a cell line having ECACC Accession No.04091601, while Wechsler teaches functional recovery plateaus 3 to 6 months after stroke onset and clinical improvement showed in 1 month increasing 6 months and maintaining improvement at 12 months after treatment in patients treated with SB628 cells  6-60 months after stroke onset or CTX cells 6-60months, 2-12 months or 6 months after stroke onset, and Meyer and Lyden teach that NIHSS has very good sensitivity and accuracy in predicting clinical results at 3 months and also teach evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS), which including evaluations of motor function improved recited in claim 26-33. 
The skilled artisan would have expected success in substituting Meyer’s evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS) in Muir’s method because Muir and Sinden teach a method of treating ischemic stroke or ischemic middle cerebral artery (MCA) stroke based on modified NIHSS Motor Arm Score of 2 (p. 3-4; in particular) comprising: 1. selecting eligible patients based on a modified NIH Score Scale (NIHSS) Motor Arm Score of 2 for the affected arm; 2. administering to the patients a pharmaceutical composition CTX DP or CTX0E03 DP, which comprises the claimed neural stem cells including CTX0E03 cells from a cell line having ECACC Accession No.04091601 as in instant claim 23; and Wechsler teaches functional recovery plateaus 3 to 6 months after stroke onset and clinical improvement showed in 1 month increasing 6 months and maintaining improvement at 12 months after treatment in patients treated with SB628 cells  6-60 months after stroke onset or CTX cells 6-60months, 2-12 months or 6 months after stroke onset, and Meyer and Lyden teach that NIHSS has very good sensitivity and accuracy in predicting clinical results at 3 months and also teach evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS), which including evaluations of motor function improved recited in claim 26-33. The skilled artisan could have substituted one method of evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS) for another because Wechsler teaches functional recovery plateaus 3 to 6 months after stroke onset and clinical improvement showed in 1 month increasing 6 months and maintaining improvement at 12 months after treatment in patients treated with SB628 cells  6-60 months after stroke onset or CTX cells 6-60 months, 2-12 months or 6 months after stroke onset, and Meyer and Lyden teach that NIHSS has very good sensitivity and accuracy in predicting clinical results at 3 months and also teach evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS), which including evaluations of motor function improved recited in claim 26-33.  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that Wechsler’s, Meyer’s and Lyden’s evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS) including evaluations of motor function improved recited in claim 26-33 would be effective based on shared motor functional improvement based on ARAT, mRS categorization.
It would also have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Wechsler with the teachings of Muir, Sinden, Meyer and Lyden in the method of Muir, Meyer and Lyden to administer the neural stem cells occurs with 12 months after ischemic stroke as in claim 34 or within 3-6 months after ischemic stroke as in claim 35 with an expectation of success because Muir and Sinden teach a method of treating ischemic stroke or ischemic middle cerebral artery (MCA) stroke based on modified NIHSS Motor Arm Score of 2 (p. 3-4; in particular) comprising: 1. selecting eligible patients based on a modified NIH Score Scale (NIHSS) Motor Arm Score of 2 for the affected arm; 2. administering to the patients a pharmaceutical composition CTX DP or CTX0E03 DP, which comprises the claimed neural stem cells including CTX0E03 cells from a cell line having ECACC Accession No.04091601, while Wechsler teaches functional recovery plateaus 3 to 6 months after stroke onset and clinical improvement showed in 1 month increasing 6 months and maintaining improvement at 12 months after treatment in patients treated with SB628 cells  6-60 months after stroke onset or CTX cells 6-60months, 2-12 months or 6 months after stroke onset, and Meyer teaches NIHSS has very good sensitivity and accuracy in predicting clinical results at 3 months and evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS) and Lyden teach evaluating the motor functional improvement based on ARAT, mRS categorization based on modified NIHSS (mNIHSS) as in in claim 26-33. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results or simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Accordingly, the rejection of claims 23-24 and 26-42 under 35 U.S.C. 103 as obvious over Muir, Sinden, Wechsler, Meyer and Lyden is maintained. 

Claim Rejections - 35 USC § 103
9.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (clinical Trial No. NCT02117635) in view of Sinden et al. (US7416888), Wechsler et al. (2018), Meyer et al. (2002) and Lyden et al. (2001) as applied to claims 23-24 and 26-42 above, and further in view of Sanberg et al. (US2013/0045189). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9 of the response, Applicant argues that claim 37 depends from claim 23, which is patentable over Muir, Sinden and Meyer, and Sanberg does not compensate the deficiencies of Muir, Sinden and Meyer because Sanberg teaches the use of CTX0E03 cells in an amount of about 1x104-1x109 and does not teach or suggest improving the motor function of a patient within three months.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Muir, Sinden, Wechsler Meyer and Lyden teach the method recited in claims 23-24 and 26-42.
ii. The difference between claim 37 and the teachings of Muir, Sinden, Wechsler, Meyer and Lyden is the dose range (i.e. 16-28x106) in claim 37.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Sanberg is cited to support the limitation of the dose range in claim 37.
iv. While Muir, Sinden, Wechsler Meyer and Lyden do not teach that the cell dose range in a single dose is exactly identical to the claimed range (i.e. 16-28x106), Sanberg et al. (US2013/0045189) teach this limitation. In particular, Sanberg teaches the use of CTX0E03 cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating stroke (see abstract; paragraphs [0046]-[0047], p. 8-9, claims 1-23). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Sanberg with the teaching of Muir to use the claimed dose range in the method of Muir, Sinden, Wechsler Meyer and Lyden to treat stroke or ischemic stroke with an expectation of success because Sanberg teaches the use of different dose ranges including about 1x104 to about 1x109 cells for treating stroke, and Muir or Sinden or teaches the use of the claimed neural stem cells including CTX0E03 cells at a dose of 2, 5, 10 or 20x106 for treating stroke or ischemic stroke. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, the claimed method requires a cell dose range of 16-28x106, which overlaps with the range of Sanberg or Muir because Sanberg teaches the use of CTX0E03 cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating stroke, and Muir and Wechsler teach 20x106 for treating ischemic stroke. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP §2144.05-I.
Moreover, routine optimization of Muir’s, Sinden’s or Wechsler’s cell dose ranges would have led to the claimed range of 16-28x106 because Sanberg teaches the use of CTX0E03 cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating stroke, and Muir and Wechsler teach 20x106 for treating ischemic stroke. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Sanberg because Sanberg teaches that this entire range for treating stroke or ischemic stroke, and also teaches how to optimize the cell dose range. Note that 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

	Accordingly, the rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over Muir in view of Sinden, Wechsler, Meyer, Lyden  and Sanberg is maintained. 


Conclusion


10.	NO CLAIM IS ALLOWED.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Chang-Yu Wang
June 18, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649